Citation Nr: 0118092	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  94-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Timeliness of notice of disagreement submitted with 
regard to the March 1988 denial of service connection for 
hemorrhoids and for residuals of an injury to the back of the 
whole body.  

2.  Entitlement to service connection for an acute 
situational reaction (claimed as residuals of a rape).  

3.  Entitlement to service connection for costochondritis 
(claimed as residuals of a sternum injury).  

4.  Entitlement to service connection for malaria.  

5.  Evaluation of fibrocystic breast disease, evaluated as 
noncompensable.  

6.  Evaluation of allergic rhinitis, evaluated as 
noncompensable.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
November 1987.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Washington, D.C. Department of Veterans Affairs (VA) Regional 
Office (RO).  In a March 1988 rating decision, the RO denied 
service connection for hemorrhoids and for residuals of an 
injury to the back of the whole body.  In an April 1990 
rating decision, the RO denied service connection for an 
acute situational reaction (claimed as residuals of a rape), 
for costochondritis (claimed as residuals of a sternum 
injury), malaria, and a temporomandibular joint disorder; and 
granted service connection for fibrocystic breast disease and 
allergic rhinitis, assigning noncompensable evaluations to 
each.  

The veteran and her representative appeared before a hearing 
officer at a hearing at the RO in April 1992.  In a June 1992 
decision, the hearing officer granted service connection for 
a temporomandibular joint disorder.  This is a complete grant 
of the benefits sought on appeal with respect to this issue.  
A complete and thorough review of the claims folder indicates 
that the veteran has not expressed disagreement with the 
rating, or effective date, assigned to his service-connected 
temporomandibular joint disorder.  Thus, a claim regarding 
this disability is no longer in appellate status before the 
Board.  See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  

The issues of evaluation for fibrocystic breast disease and 
allergic rhinitis, both currently evaluated as 
noncompensable, are reflected on the first page of this 
decision in accordance with Fenderson v. West, 12 Vet. App. 
119 (1999).  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issues as 
entitlement to higher evaluations on appeal from the initial 
grants of service connection.  

Due to the veteran's relocation, her claims folder was 
transferred to the RO in St. Petersburg, Florida.  

FINDINGS OF FACT

1.  On April 27, 1992, prior to the promulgation of a 
decision in the appeal, the veteran submitted written 
notification from the veteran, in which she withdrew the 
issue of timeliness of the notice of disagreement to the 
March 1988 denial of service connection for hemorrhoids and 
residuals of an injury to the back of the whole body.

 2.  On April 27, 1992, prior to the promulgation of a 
decision in the appeal, the veteran submitted written 
notification from the veteran, in which she withdrew the 
issues of entitlement to service connection for acute 
situational reaction, claimed as residuals of rape and 
entitlement to service connection for costochondritis, 
claimed as residuals of a sternum injury. 

3.  On April 27, 1992, prior to the promulgation of a 
decision in the appeal, the veteran submitted written 
notification from the veteran, in which she withdrew the 
issue of evaluation of fibrocystic breast disease, evaluated 
as noncompensable. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal 
pertaining to the issues of the timeliness of the notice of 
disagreement to the March 1988 denial of service connection 
for hemorrhoids and for residuals of an injury to the back of 
the whole body; entitlement to service connection for an 
acute situational reaction; for costochondritis; and the 
evaluation of service-connected fibrocystic breast disease, 
rated as noncompensable, by the veteran have been met.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.101, 
20.201, 20.204 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw his or her substantive appeal in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b) (2000).  When an appellant does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 1991).  

In the present case, the veteran, at a personal hearing 
before a hearing officer at the RO on April 27, 1992, stated 
that she wished to withdraw her appeal of her claims 
regarding the timeliness of the notice of disagreement to the 
March 1988 denial of service connection for hemorrhoids and 
for residuals of an injury to the back of the whole body; 
service connection for an acute situational reaction, claimed 
as residuals of a rape; service connection for 
costochondritis, claimed as residuals of a sternum injury; 
and the evaluation of service-connected fibrocystic breast 
disease.  On April 27, 1992, the same day as the personal 
hearing, the veteran executed a written statement in which 
she withdrew the above stated claims from appellate review.  

Thus, the Board concludes that as the veteran has withdrawn 
the appeals of the issues of the timeliness of the notice of 
disagreement to the March 1988 denial of service connection 
for hemorrhoids and for residuals of an injury to the back of 
the whole body; service connection for an acute situational 
reaction, claimed as residuals of a rape; service connection 
for costochondritis, claimed as residuals of a sternum 
injury; and the evaluation of fibrocystic breast disease, the 
Board does not have jurisdiction of these issue.  
Accordingly, the veteran's appeal as to these claims is, 
therefore, dismissed.  



ORDER

The appeal concerning the issue of the timeliness of the 
notice of disagreement submitted to the March 1988 denial of 
service connection for hemorrhoids and for residuals of an 
injury to the back of the whole body is dismissed.  The 
appeal regarding the issue of entitlement to service 
connection for an acute situational reaction, claimed as 
residuals of a rape, is dismissed.  The appeal regarding the 
issue of entitlement to service connection for 
costochondritis, claimed as residuals of a sternum injury, is 
dismissed.  The appeal regarding the issue of the evaluation 
of service-connected fibrocystic breast disease, evaluated as 
noncompensable, is dismissed.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

The claims folder contains references to the veteran's claim 
for vocational rehabilitation benefits.  However, the 
veteran's vocational rehabilitation file is not of record, 
and no attempt appears to have been made by the RO to procure 
this file. 

Furthermore, in an August 1991 memorandum, the RO stated that 
a VA physician at the Martinez VA Medical Center (VAMC) 
reported that he had sent the RO a copy of a completed 
examination in June 1991.  The RO noted that it had not 
received the copy and that the Martinez VAMC would, 
therefore, be sending another copy.  However, a copy of a 
June 1991 VA examination conducted at the Martinez VAMC is 
not of record in the claims folder.  

In a June 1999 statement, the veteran stated that she 
received treatment at the Sarasota VA Clinic, the Bay Pines 
VAMC, and the Tampa VAMC since she moved to a nearby location 
in August 1997.  Based on this statement, the RO attempted to 
obtain copies of records of treatment that the veteran had 
received at the Sarasota and Bay Pines VA medical facilities.  
While VA medical records from January 1998 to July 1999 
including medical care that the veteran had been given at 
both the Bay Pines VAMC and the Sarasota VA Clinic have been 
requested and obtained, it does not appear that the RO 
attempted to obtain records of treatment that the veteran had 
received at the Bay Pines VAMC and Sarasota VA Clinic from 
August 1997 to December 1997.  Moreover, no attempt appears 
to have been made to obtain reports of treatment that the 
veteran received at the Tampa VAMC since August 1997.  

With regard to the claim for service connection for malaria, 
the Board notes that, throughout the current appeal, the 
veteran has asserted that she incurred malaria in 1982 when 
she was stationed in Honduras.  It does not appear that the 
veteran's service personnel records have been requested.  

Additionally, the service medical records indicate that the 
veteran complained of fatigue in August 1984.  The examining 
physician recommended ruling out eyestrain and assessed 
headaches (including a recommendation to rule out caffeine 
withdrawal) and generalized tiredness of uncertain etiology.  
A February 1986 ophthalmology evaluation notes that the 
veteran's medical history includes possible malaria.  At a 
June 1989 VA examination, the veteran reported having been 
exposed to malaria in 1984 when she was stationed in Central 
America and being treated for the disorder for four months in 
the United States.  Additional post-service records show 
complaints of fatigue and tiredness with varying diagnoses.  
In July 1999, the veteran was found to have an intermittent 
fever without specific historical significance to point to a 
particular entity.  However, the examiner expressed his 
opinion that the veteran's history of malaria and treatment 
with only one drug was a possible explanation.  

While the Board acknowledges this examiner's opinion 
regarding a possible explanation for the veteran's current 
intermittent fever, the examiner did not specifically 
diagnose a particular disability.  In view of the multiple 
in-service findings of headaches, general malaise, and 
chills, as well as the recent VA's examiner's conclusion that 
the veteran's history of malaria and treatment with only one 
drug was a possible explanation for his current intermittent 
fever, the veteran should be accorded a pertinent VA 
examination to determine whether she does in fact have a 
residual disability associated with malaria incurred in 
service.  

With regard to the claim of the evaluation of allergic 
rhinitis, rated as noncompensable, the Board notes that the 
schedular criteria by which respiratory disabilities are 
rated changed during the pendency of the veteran's appeal.  
The new criteria became effective on October 7, 1996.  See 
61 Fed. Reg. 46,720-46,731 (1996) (codified at 38 C.F.R. 
§ 4.97, Code 6522).  Therefore, adjudication of the veteran's 
rating claim regarding her service-connected allergic 
rhinitis must include consideration of both the old and the 
new criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
This rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  The December 
1991 statement of the case includes the old criteria for 
rating rhinitis and the January 2001 supplemental statement 
of the case does not provide the new regulatory criteria for 
evaluating this disability.  On remand, therefore, if the 
veteran's rating claim for her allergic rhinitis remains 
denied, the RO should furnish the veteran and her 
representative a SSOC which includes all pertinent criteria, 
new and old, that is necessary to evaluate this disability 
thoroughly.  

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disabilities.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take any necessary 
action and request the National Personnel 
Records Center (NPRC), or any other 
appropriate official depository of 
military records, to conduct a search for 
all service personnel records pertaining 
to the veteran's active military service 
with the United States Air Force.  All 
efforts to locate the records must be 
documented.  

3.  In particular, the RO should obtain 
the veteran's Vocational Rehabilitation 
folder, including any vocational 
assessment completed for her.  

4.  The RO should also furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all previously unobtained 
records of VA and private treatment that 
she has received for any malaria 
residuals since her discharge from active 
military duty and that she has received 
for her service-connected allergic 
rhinitis in recent years.  All such 
available, previously unobtained copies 
should be associated with the claims 
folder.  

5.  The RO should specifically request the 
Sarasota VA Clinic, the Bay Pines VAMC, 
and the Tampa VAMC to furnish copies of 
all records of treatment that the veteran 
may have received at those medical 
facilities since August 1997.  The Board 
is also interested in a copy of an 
examination conducted on the veteran at 
the Martinez VAMC on or before June 19, 
1991.  Copies of all available, previously 
unobtained records should be associated 
with the claims folder.  

6(a).  Thereafter, the veteran should be 
accorded a VA examination by an 
appropriate specialist to determine the 
nature, severity, and etiology of any 
malaria.  The claims folder, and a copy 
of this remand, should be made available 
to the examiner in conjunction with the 
examination, and the examiner should 
verify in the report that the claims 
folder was reviewed.  Any specialized 
testing deemed necessary should be 
performed.  The examiner should discuss 
all pertinent pathology shown on 
examination.  

6(b).  The examiner is requested to 
obtain from the veteran a detailed 
history of her pre-service, in-service, 
and post-service malaria-related 
complaints.  Following a review of the 
claims folder and the examination 
findings, the examiner is asked to render 
an opinion as to whether a diagnosis of a 
residual disability associated with 
malaria is appropriate.  If so, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any such currently diagnosed 
disability is related to the veteran's 
active military duty, and in particular 
to the in-service episodes of treatment 
for headaches, general malaise, and 
chills.  

7.  Additionally, the veteran should be 
accorded a VA respiratory examination to 
determine the nature and severity of her 
service-connected allergic rhinitis.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner 
in conjunction with the examination, and 
the examiner should verify in the report 
that the claims folder was reviewed.  Any 
specialized testing deemed necessary 
should be performed.  The examiner should 
discuss all pertinent pathology shown on 
examination.  In particular, the examiner 
is asked to discuss the presence 
(including severity) or absence of 
atrophy of intranasal structure, 
secretion, crusting, ozena, anosmia, 
polyps, and obstruction of nasal passages 
on both sides.  

8.  The RO should then readjudicate the 
claim for service connection for malaria 
and the issue regarding the evaluation of 
the service-connected allergic rhinitis.  
Adjudication of the rating claim should 
also include consideration of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

9.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided with a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal (including 
the old and new rating criteria for the 
veteran's service-connected allergic 
rhinitis) as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


